      Case 2:19-mj-05082-DUTY Document 8 Filed 12/02/19 Page 1 of 1 Page ID #:26
                  r/                    t✓          I                        r
                                                                                                             ~"~w        FILED
                                                                                                              CLERK, U.S. D~aTRICT COURT
                                                United States District Court
                                                Central District of California
                                                                                                                       DEC - 2 2019
                                                                                                             CENTRAL DI
                                                                                                                                        ALIFORNIA
                                                                                                             "r                           U~PUTY
           Michelle A. Carey
Chief Probation &Pretrial Services Officer                                                 Deputy Chief Probation &Pretrial Services Officer

                                                                                           ~'nr~,~c~.{m~vf' ~GISS

                                                      Passport Receipt

 Defendant's Name: U~~1~ ~~~
 Name on passport, if different:                                                    ~,~Ic~~-- ~41~eurn. f~s~ ~t U~.
                                                                                                             L11'r► r~o~
 Country of Origin: Z{ -e-~,~,~1
                         t       i1- L~{' S1~GY1 G.~,
                                                                                              ~_~ N- c~3iH~c,K~x
 Date passport issued: ~/ ~

 Expiration date of passport: N ~ ~

 Ordered by court in the Central District of California or
 Docket Number o~ ~~ l ~) M~3 ~Z



  ,~°`~                                                                                                 ~Z~~12 ~2 c~/~~
 Sur dered By                                                                                        Date


                                                                                                     ~a. a ac~~
    ceived By                                                                                        Da



 Returned To                                                                                         Date



 Returned By                                                                                         Date


 Purpose Returned
 Address (if mailed)




                   Headquarters                            Riverside Branch                              Santa Ana Branch

           Edward R. Roybal Federal Building       George E. Brown, Jr. Federel Building            Ronald Reagan Federel Building
                  and U.S. Courthouse                      and U.S. Courthouse                           and U.S. Courthouse
           255 East Temple Street, Suite 1410         3470 Twelfth Street, Suite 161               411 West Fourth Street, Suite 4070
              Los Angeles, CA 90012-3332                Riverside, CA 92501-3801                       Santa Ana, CA 92701-4596
           213-894-4726 / fAX 213-894-0231          951-328-4490 /FAX 951-328-4489                 714-338-4550 /FAX 714-338-4570
